MEMORANDUM **
Gerónimo Maldonado Ruiz appeals the sentence imposed following his guilty plea to possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1).
Ruiz’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that there are no non-frivolous grounds to appeal. Ruiz has filed a pro se supplemental brief.
Because our independent review of the record indicates that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), *648we enforce the waiver, grant counsel’s motion to withdraw, and dismiss the appeal. DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.